Exhibit 10.2

 



ENGAGEMENT AGREEMENT

 

THIS ENGAGEMENT AGREEMENT (“Agreement”) is executed this 12th day of May 2017,
and effective as of the 1st day of May 2017 (the “Effective Date”), between
Western Uranium Corporation, an Ontario, Canada corporation (“WUC”) and Robert
R. Klein (“Klein”).

 

WHEREFORE, WUC desires to engage the services of Klein as Chief Financial
Officer of WUC to perform the duties set forth on Exhibit A – “Scope of
Services,” attached hereto and incorporated into this Agreement (the
“Services”); and

 

WHEREFORE, Klein is willing to accept this engagement and perform his duties for
WUC under the terms and conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises,
covenants, undertakings, and other consideration recited herein, the Parties
agree as follows:

 

1.            Duties and Services.

 

a.          Duties. Klein shall report directly to George E. Glasier, Chief
Executive Officer of WUC (the “CEO”) and Klein shall devote substantially all of
his business time and attention to the business and affairs of WUC and its
subsidiaries. Notwithstanding the foregoing, Klein (i) may engage in charitable,
civic, fraternal and community affairs, educational and professional and/or
trade industry association activities, (ii) manage his personal passive
investments, (iii) with prior written notice to the Board of Directors of WUC
(the “Board”), serve on the boards of directors of non-profit organizations and
(iv) with the prior written approval of the Board, serve on the boards of
directors of for-profit companies; provided that such activities, do not
interfere, either individually or in the aggregate, in any material respect,
with the performance of Klein’s duties under this Agreement or create a
potential business or fiduciary conflict. As notice is provided, Klein has
continued economic interests owed as set forth on Exhibit B – “Economic
Interests”, attached hereto and incorporated into this Agreement and by
execution of this Agreement, the Board approves his continued efforts toward
realizing such Economic Interests.

 

b.          Services. Klein shall perform the Services as detailed in Exhibit A.
Klein shall exercise independent judgment regarding the manner in which Klein
performs the Services while exercising reasonable best efforts to comply
satisfactorily with the terms of this Agreement. Klein agrees to comply with all
ordinances, laws, orders, rules, and regulations related and/or applicable to
the Services.

 

2.           Compensation. During the Contract Term, Klein shall be paid Twelve
Thousand Five Hundred Dollars (US$12,500.00) per month, payable on the last day
of each month during the term hereof. Klein shall during the term of this
Agreement be considered an independent contractor and thus no taxes or
withholding shall be paid or made by WUC. The Company will reimburse Klein for
all reasonable travel and other business expenses incurred by Klein during the
Term in connection with the performance of Klein’s duties and obligations under
this Agreement. All expenses in excess of $100.00 must first be approved by
George E. Glasier, CEO.

 



 - 1 - 

 

 

3.            Term. The term of this Agreement shall commence on the Effective
Date and continue until June 30, 2017. The term of this Agreement may be
extended upon mutual agreement.

 

4.            Confidential Information.

 

a.          For purposes of this Agreement, “Confidential Information” means (i)
any and all trade secrets, as defined by any applicable state, federal or
international law, concerning the business and affairs of WUC, including,
without limitation, operational and product specifications, plans of operation,
resource, exploration, development and processing data, information and plans,
water, air, or other environmental and community assessment plans and studies,
reclamation studies, estimates and data, know-how, training, formulae,
compositions, processes, designs, sketches, photographs, maps, topological,
hydrological, geological, metallurgical, and geographic studies and data,
graphs, drawings, samples, inventions, past, current, and planned exploration,
research and development, including programs and budgets, current and
anticipated customers and customer requirements, including the terms and
conditions of customer relationships, price lists, market studies, business
plans, current and anticipated suppliers and the terms and conditions of
supplier relationships, computer software and programs, database technologies,
systems, structures, architectures, processes, improvements, devices,
discoveries, concepts, methods, and other information, however documented, of
WUC that is a trade secret within the meaning of applicable law; (ii) any and
all information concerning the business and affairs of WUC (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, contractors, agents, customers, drivers, suppliers
and potential suppliers, personnel training and techniques and materials, and
purchasing methods and techniques, however documented); and (iii) any and all
notes, analyses, compilations, studies, summaries, and other material prepared
by or for WUC containing or based, in whole or in part, upon any information
included in the foregoing.

 

b.          The term Confidential Information does not include any information
which (i) is published by WUC or otherwise is or becomes generally available and
known to the public (other than as a result of a disclosure directly or
indirectly by Klein or any person or entity acting for, through or on behalf of
Klein, (ii) is or becomes available to Klein on a non-confidential basis from a
source other than WUC or its advisors, provided that such source is not and was
not bound by a confidentiality agreement with, or other obligation of secrecy
to, WUC, or (iii) has already been independently acquired or developed by Klein
without violating any confidentiality agreement with, or other obligation of
secrecy to, WUC.

 

c.          With regard to any Confidential Information, Klein agrees to: (i)
hold such information in absolute confidence and absolutely secret; (ii) use
such information solely for the purpose of performing his duties under this
Agreement and solely for the benefit of WUC; (iii) not use any such information
for any other purpose not directly and expressly authorized by this Agreement;
(iv) not to use any such information for his own account or benefit or for the
use, account or benefit of others besides WUC, and (v) refrain from disclosing,
and take all reasonable steps to prevent the disclosure of, such information to
any person or entity not authorized to receive it.

 



 - 2 - 

 

 

d.          The parties hereto irrevocably stipulate and agree that: (i) the
protections afforded to Confidential Information hereunder are necessary,
fundamental, and required for the protection of WUC’s business; and (ii) a
breach of any of the provisions of this Agreement and any disclosure of any of
the Confidential Information in violation of the terms hereof will result in
irreparable harm and damage to WUC which harm and damage cannot be completely
and adequately determined nor compensated by any monetary award. Accordingly, it
is expressly agreed that, in addition to all other remedies which may be
available at law for any breach hereof, WUC shall be entitled to the immediate
issuance of a temporary restraining order, temporary or permanent injunction, or
other equitable relief prohibiting any threatened or actual violation of this
Agreement or requiring the remediation thereof or specifically enforcing the
provisions hereof. Klein hereby consents to the issuance of any such order ex
parte. Such equitable remedies shall not be the exclusive remedy for any breach
of this Agreement but shall be in addition to all other remedies available at
law or equity.

 

e.          Nothing contained herein shall prevent a party from disclosing
Confidential Information pursuant to a subpoena or order of any court or
governmental agency or from disclosing Confidential Information to any
governmental agency if required to do so by law; provided however that, before
disclosing information under any such circumstances, Klein agrees to provide WUC
a copy of such subpoena, order or other requirement for disclosure at least
three days prior to disclosing any Confidential Information in order to provide
WUC an opportunity to contest any requirement for such disclosure.

 

f.          In the event of any legal action taken to enforce the
confidentiality provisions of this Agreement, the prevailing party shall be
entitled to recover all costs and expenses associated with such action or
litigation, including but not limited to, attorney fees, witness fees, expert
witness fees, travel and other expenses, copying, telephone and all other
charges and expenses.

 

5.            Non-Disparagement.

 

a.         Klein agrees not to make negative comments or otherwise disparage WUC
or its officers, directors, employees, shareholders, agents or products,
including, without limitation, by engaging in any disparaging communication with
any Customer or prospective Customer of WUC, other than in the good faith
performance of Klein’s duties to WUC while Klein is contracted by WUC and
thereafter. The foregoing shall not be violated by (i) responding publicly to
incorrect, disparaging or derogatory public statements to the extent reasonably
necessary to correct or refute such public statement or (ii) truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings) with apparent or actual
jurisdiction to order such person to disclose or make accessible such
information.

 

b.         WUC agrees to instruct its officers and directors to not make any
negative, derogatory or disparaging remarks about Klein, and to enforce such
instructions if it becomes aware of any violation thereof.

 



 - 3 - 

 

 

6.            Work Product. Subject to the provisions of applicable law, Klein
acknowledges and agrees that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, works of authorship, mask works and intellectual property (whether or
not including any confidential information), all other proprietary information
and all similar or related materials, documents, work product or information
(whether or not patentable) which have relevance to the current or contemplated
businesses in which WUC is engaged and which are conceived, developed or made by
Klein (whether alone or jointly with others) while employed by any Related
Company (collectively the “Work Product”), shall be the sole, exclusive and
absolute property of such Related Company, and Klein hereby does irrevocably
assign, transfer and convey (to the extent permitted by applicable law) all
rights, including intellectual property rights, therein on a worldwide basis to
the applicable Related Company or such other entity as such Related Company
shall designate, to the extent ownership of any such rights does not vest
originally in such Related Company and waives any moral rights therein to the
fullest extent permitted under applicable law. Klein will promptly disclose any
such Work Product to the applicable Related Company (except where it is lawfully
protected from disclosure as the trade secret of a third party or by any other
lawful bar to such disclosure) and will, at the applicable Related Company’s
request (and, during the Employment Term, without additional compensation),
perform all actions reasonably requested by any Related Company to establish and
confirm such ownership, including execute any patent, trademark or copyright
papers covering such Work Product as well as any papers which may be considered
necessary or helpful by the applicable Related Company in the prosecution of
applications for patents thereon or which may relate to any litigation or
controversy in connection therewith, with applicable Related Company bearing all
expenses of performing such actions (including expenses incident to the filing
of such application, the prosecution thereof and the conduct of any such
litigation).

 

7.            Enforcement. The parties hereto acknowledge and agree that Klein’s
services are unique and Klein has access to Confidential Information and Work
Product, that the provisions of Sections 4, 5 or 6 are necessary, reasonable and
appropriate for the protection of the legitimate business interests of WUC and
its Affiliates, that irreparable injury will result to WUC and its Affiliates if
Klein breaches any of the provisions of Sections 4, 5, or 6 and that money
damages would not be an adequate remedy for any breach by Klein of this
Agreement and that WUC will not have any adequate remedy at law for any such
breach. Therefore, in the event of a breach or threatened breach of this
Agreement, WUC or any of its successors or assigns, in addition to other rights
and remedies existing in their favor, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from any court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without the necessity of showing actual money damages, or
posting a bond or other security). Nothing contained herein shall be construed
as prohibiting WUC or any of its successors or assigns from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages.

 

8.            Tolling. In the event of any violation of the provisions of
Sections 4, 5, or 6 hereof, Klein acknowledges and agrees that the
post-termination restrictions contained in Sections 4, 5, or 6 hereof shall be
extended by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.

 



 - 4 - 

 

 

9.            Representations and Acknowledgements.

 

a.         Klein hereby represents and warrants to WUC that (i) the execution,
delivery and performance of this Agreement by Klein does not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Klein is a party or by which he
is bound and that Klein is not a party to any agreement or understanding,
written or oral, and is not subject to any restriction, which, in either case,
could prevent Klein from entering into this Agreement or impair Klein’s ability
to perform all of Klein’s duties and obligations hereunder, (ii) Klein is not a
party to or bound by any employment agreement, non-competition agreement or
confidentiality agreement with any other Person, except for the Original
Agreement, (iii) Klein shall not use any confidential information or trade
secrets of any third party in connection with the performance of his duties
hereunder, and (iv) this Agreement constitutes the valid and binding obligation
of Klein, enforceable against Klein in accordance with its terms. Klein
acknowledges and agrees that the provisions of Sections 4, 5, or 6 are in
consideration of: (i) Klein’s engagement by WUC and (ii) additional good and
valuable consideration as set forth in this Agreement, the receipt and
sufficiency of which are hereby acknowledged. Klein expressly agrees and
acknowledges that the restrictions contained Sections 4, 5, or 7 do not preclude
Klein from earning a livelihood, nor do they unreasonably impose limitations on
Klein’s ability to earn a living, and that such provisions shall survive the
expiration of the Contract Term and the termination of Klein’s services
hereunder for any reason in accordance with their terms. In addition, Klein
agrees and acknowledges that the potential harm to WUC of its non-enforcement
outweighs any harm to Klein of its enforcement by injunction or otherwise. Klein
acknowledges that Klein has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Klein by this Agreement, and is in
full accord as to their necessity for the reasonable and proper protection of
the Confidential Information. Klein expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

 

b.         WUC hereby represents and warrants to Klein that (i) the execution,
delivery and performance of this Agreement by such entity does not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Affiliate is a party or by which
it or any Affiliate is bound and that no Affiliate is a party to any agreement
or understanding, written or oral, or subject to any restriction, which, in
either case, could prevent such entity from entering into this Agreement or
impair such entity’s ability to perform all of its duties and obligations
hereunder, and (ii) this Agreement constitutes the valid and binding obligation
of WUC, enforceable against each such entity in accordance with its terms.

 

10.           Definitions.

 

“Cause” means (a) Klein’s commission of an act of fraud or embezzlement against
WUC or any of its Affiliates or a breach of Klein’s fiduciary duty to WUC; (b)
any conviction of, or plea of guilty or nolo contendere by, Klein with respect
to a felony (other than a traffic violation); or (c) Klein’s material breach of
the terms of this Agreement or any other agreement between Klein and WUC or of a
material written policy or code of conduct of WUC, or any of its Affiliates;
provided, however, that Cause shall not be deemed to exist under clause (d),
unless Klein has first been given reasonably detailed written notice of the
grounds for such Cause and Klein has not contested such grounds and in the event
Klein contests such grounds, the final determination of such issue by a court.

 

“Customer” means any Person who: (a) purchased products or services from any
Related Company prior to or during the Contract Term or, after the Contract
Term, within twelve (12) months prior to the Termination Date; or (b) was called
upon or solicited by a Related Company or any of their predecessors prior to or
during the Contract Term or, after the Contract Term, within six (6) months
prior to the Termination Date, so long as Klein had direct or indirect contact
with such Person as an employee of any Related Company or learned or became
aware of such Person during the Contract Term.

 



 - 5 - 

 

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

11.          Litigation. This Agreement has been negotiated within the State of
Colorado and the rights and obligations of the Parties to this Agreement shall
be construed and enforced in accordance with, and governed by, the laws of the
State of Colorado without regard to any jurisdiction’s principles of conflict of
laws. Any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted in the State court in Mesa County, Colorado, and
each party irrevocably submits to the exclusive jurisdiction of such courts in
any such suit, action or proceeding. The parties irrevocably and unconditionally
waive any objection to the laying of venue of any suit, action or proceeding in
such courts and irrevocably waive and agree not to plead or claim in any such
court that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement.

 

12.          No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

13.          Effect of Partial Invalidity. Whenever possible, each provision of
this Agreement shall be interpreted in a manner so as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

14.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all of which taken
together shall constitute one and the same agreement.

 

15.           Modification of Agreement; Waiver. This Agreement may be amended,
waived, changed, modified, extended, or rescinded only by a writing signed by
WUC and Klein. The failure of any party to this Agreement to insist upon
performance of any of the terms and conditions of this Agreement, or the waiver
of any breach of any of the terms and conditions of this Agreement, shall not be
construed as thereafter waiving any such terms and conditions, but the same
shall continue and remain in full force and effect as if no such forbearance or
waiver occurred.

 

16.          Complete Agreement. This Agreement and the exhibits hereto contain
the complete agreement and understanding of the parties and shall, as of the
Effective Date, supersede all other prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

17.          Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by and construed by the parties,
courts and arbitrators in accordance with the laws of the State of Colorado,
without regard to conflicts-of-laws principles that would require the
application of any other law.

 



 - 6 - 

 

 

18.           Notices. Any notice required pursuant to this Agreement shall be
in writing and shall be deemed delivered (a) on the day of delivery if delivered
in person, (b) three (3) business days after mailing by registered or certified
mail, return receipt requested; (c) on the date sent by facsimile, email or
other form of electronic delivery provided however that a copy is also sent by
first class mail; or (d) one (1) business day after deposit with an overnight
delivery courier service; and in each case fully prepaid and properly posted and
addressed as follows:

 

To WUC:Western Uranium Corporation

 

Attn: President and CEO

31127 Hwy 90 Road, P.O. Box 98

Nucla, Colorado 81424-0098

 

gglasier@western-uranium.com

 

To Klein:

 

Robert Klein

7 Brentwood Court

Warren, NJ 07059

 

robkein01@yahoo.com

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.

 

19.          Expenses. WUC and Klein will each pay their own costs and expenses
incurred in connection with the negotiation and execution of this Agreement and
the agreements contemplated hereby, unless otherwise agreed in writing between
WUC and Klein.

 

20.          Successors and Assigns; Third Party Beneficiary. Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by Klein, WUC, and their respective successors and assigns,
including any entity with which WUC may merge or consolidate or to which all or
substantially all of its equity may be sold or its assets may be transferred;
provided, that the rights and obligations of Klein under this Agreement shall
not be assignable. As used in this Agreement, “Company” include any successor to
all or substantially all of the business and/or assets of WUC, which assumes and
agrees to perform the duties and obligations of WUC under this Agreement by
operation of law or otherwise.

 

21.          Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the State of Colorado, the time period shall be automatically extended to the
business day immediately following such Saturday, Sunday or holiday.

 



 - 7 - 

 

 

22.          Indemnification and Directors and Officers Insurance. In Klein’s
capacity as an officer of WUC or serving or having served any other entity as an
officer at WUC’s request, Klein shall be indemnified and held harmless by WUC to
the fullest extent allowed by law, WUC’s Certificate of Incorporation and
Bylaws, from and against any and all losses, claims, damages, liabilities,
expenses (including legal fees and expenses), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which Klein
may be involved, or threatened to be involved, as a party or otherwise by reason
of Klein’s status, which relate to or arise out of WUC and such other entities,
their assets, business or affairs, if in each of the foregoing cases, (a) Klein
acted in good faith and in a manner Klein believed to be in the best interests
of WUC, and, with respect to any criminal proceeding, had no reasonable cause to
believe Klein’s conduct was unlawful, and (b) Klein’s conduct did not constitute
gross negligence or willful or wanton misconduct. WUC shall advance all
reasonable expenses incurred by Klein in connection with the investigation,
defense, settlement or appeal of any civil or criminal action or proceeding
referenced in this Section, including but not necessarily limited to, reasonable
fees of legal counsel, expert witnesses or other litigation related expenses.
WUC agrees to maintain adequate directors and officers insurance coverage.

 

[REMAINER OF PAGE LEFT BLANK]

 



 - 8 - 

 



 

The parties hereto have executed this Engagement Agreement as of the first day
and year written above.

 

  WESTERN URANIUM CORPORATION         By: /s/ George E. Glasier   Its: President
and CEO   Date: May 12, 2017        

Robert r. Klein

     

By:

/s/ Robert R. Klein     Robert R. Klein         Date: May 12, 2017

 



 - 9 - 

 



 

EXHIBIT A

to that certain Engagement Agreement

between

Western Uranium Corporation

and

Robert R. Klein

effective as of 1st May 2017

 

Klein will provide the following Services to WUC:

 

Function and Accountabilities: as Chief Financial Officer of WUC, Klein will,
under the broad operating guidelines set by the Board, assume full
responsibility for the management of WUC including:

 

1.As requested by the CEO, contributing to the development and achievement of
strategic objectives for WUC.

 

2.As requested by the CEO, playing a role in WUC’s investor relations
activities.

 

3.As requested by the CEO, assisting the CEO with the identification,
negotiating and execution of M&A and/or similar transactions.

 

4.As requested by the CEO, playing a key role in executing public and private
market capital raising initiatives.

 

5.Playing an integral role along with the CEO in developing and maintaining
relationships with investment banking firms.

 

6.Assisting CEO in financial decision making through preparation of requisite
financial analysis.

 

7.Advising CEO, from a financial risk management perspective.

 

8.Overseeing the preparation of financial statements and MD&A and providing
certification as required by applicable securities laws.

 

9.Overseeing the accounting function and maintenance of books and records in
accordance with governing regulations.

 

10.Reorganizing business finances, accounts, and systems to improve efficiency.

 

11.Establish an internal control policy to public company standard in Canada and
the United States.

 

12.Overseeing the multi-national tax preparation and filing process.

 

13.Overseeing the financial planning, budgeting and forecasting processes for
the organization.

 

14.Overseeing relationships with the multi-national group of vendors and
creditors and cost management.

 

15.Managing financial relationships of WUC with banks and potential lenders.

 

16.Managing public securities relationships with public stock exchanges and the
transfer agent.

 

17.Facilitating and assisting the Chairman, Corporate Secretary, and outside
counsel on regulatory compliance matters.

 



 - 10 - 

 



 

EXHIBIT B

to that certain Engagement Agreement

between

Western Uranium Corporation

and

Robert R. Klein

effective as of 1st May 2017

 

As of the Effective Date of this Agreement, Klein has residual Economic
Interests, which he wishes to maintain, owed by plaintiffs which are partially
dependent upon resolution of the following lawsuit:

 

Cross River Inititiatives LLC, Cross River Advisors LLC, and Bedford Bridge Fund
LLC (plaintiff) versus Log Storm Security Inc. Dale Cline, and Inglesino,
Webster, Wyciskala & Taylor, LLC (defendants).

 

 

- 11 -



 

 